Citation Nr: 1032637	
Decision Date: 08/30/10    Archive Date: 09/08/10

DOCKET NO.  06-18 608	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, 
Louisiana


THE ISSUE

Entitlement to a disability rating in excess of 40 percent for 
lumbosacral strain with degenerative disc disease.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Flot, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1980 to April 1983.

This matter comes before the Board of Veterans' Appeals (Board) 
from an October 2004 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana, which, inter alia, continued a 20 percent disability 
rating for lumbosacral strain and granted service connection for 
degenerative disc disease at L4-5 at a disability rating of 10 
percent, effective June 23, 2004.  In a May 2006 rating decision, 
the RO noted that the separate disability rating which had been 
granted for the Veteran's degenerative disc disease of the back 
was in error.  In that decision, the RO granted a single 40 
percent disability rating for lumbosacral strain, degenerative 
disc disease at L4-5, effective June 23, 2004.

The issues of entitlement to a disability rating in excess 
of 20 percent for a left knee disability and entitlement 
to a disability rating in excess of 10 percent for a right 
knee disability have been raised by the record, but have 
not been adjudicated by the Agency of Original 
Jurisdiction (AOJ).  Therefore, the Board does not have 
jurisdiction over them, and they are referred to the AOJ 
for appropriate action.

In September 2009, this matter was remanded by the Board for 
additional development.  It once again is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the appellant if further action is required.


REMAND

The Veteran's claim unfortunately must be remanded again.  
Although the Board sincerely regrets the additional delay this 
will cause, adjudication cannot proceed without further 
development.

"A remand by . . . the Board confers on the Veteran or other 
claimant, as a matter of law, the right to compliance with the 
remand orders."  Stegall v. West, 11 Vet. App. 268, 271 (1998).  
A preliminary review of the record in this case discloses that 
not all of the development previously requested by the Board in 
its September 2009 remand has been accomplished.

The remand directed that the Veteran be afforded an 
orthopedic/neurological medical examination, to include X-rays.  
A VA spine examination indeed was conducted in February 2010.  
Although previous X-rays conducted in 2004 were mentioned, new X-
rays were not taken.  An additional examination of the Veteran 
with new X-rays therefore is necessary.

The remand also directed that the Veteran's claim be 
readjudicated before being returned to the Board.  Specifically, 
a supplemental statement of the case (SSOC) was to be provided to 
the Veteran and his representative if any decision rendered 
remained unfavorable to him.  Despite the fact that the Veteran's 
claim was not favorably resolved, no SSOC has been issued.  
Another remand is necessary so that one can be issued.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should review the claims file 
and undertake any additional development 
indicated.  This may include obtaining and 
associating with the claims file, after 
securing any necessary proper 
authorization, additional pertinent records 
identified by the Veteran during the course 
of this remand.

2.  The AOJ then should make arrangements 
for the Veteran to be afforded spine X-
rays.  The file should then be referred to 
the previous VA examiner for an addendum.  
The claims file and this remand must be 
made available to the examiner for review 
of the pertinent evidence in connection 
with the examination, and the report should 
so indicate.

The examiner should comment regarding the 
X-ray findings, and should state whether 
the X-ray findings alter any of the 
findings or conclusions stated in the prior 
VA examination report dated in February 
2010.  

The examiner should clearly outline the 
rationale and discuss the medical 
principles involved for any opinions 
expressed.  If the requested medical 
opinions cannot be given, the examiner 
should state the reason why.

3.  After completion of the above, the AOJ 
should readjudicate the appellant's claim, 
taking into account the holdings in Hart v. 
Mansfield, 21 Vet. App. 505 (2007), and 
DeLuca v. Brown, 8 Vet. App. 202 (1995), 
regarding the rating of the spine.  If any 
determination remains unfavorable to 
the appellant, he and his 
representative should be provided with 
a supplemental statement of the case.  
The Veteran should be afforded an 
opportunity to respond before the case is 
returned to the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



